UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. IRON MINING GROUP, INC. (Exact name of registrant as specified in its charter) Florida 333-147529 27-0586475 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 295 Madison Avenue, 12th Floor New York, NY 10017 (Address of principal executive offices) (646) 389-3070 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o Nox As of May 23, 2011 there were 69,785,539 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative disclosures about Market Risk. 24 Item 4. Controls and Procedures. 24 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. (Removed and Reserved). 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 Signatures 26 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Iron Mining Group, Inc (A Development Stage Company) (Formerly WorldVest, Inc.) Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash $ $ Prepaid expenses Other current assets - Debt issuance cost Total current assets Property and equipment, net of accumulated depreciation Mineral assets Total Assets $ $ Liabilities and Stockholders' (Deficit) Current Liabilities: Accounts payable $ $ Accrued liabilities Accrued payroll and payroll taxes Accrued interest payable Accrued interest payable - related parties Convertible debentures, net of discounts Derivative liability Notes payable - Notes payable - related parties Discontinued operations: Accrued interest payable - related parties Total current liabilities Long-Term Liabilities: Contingent debt - related to mineral assets Long-term convertible debenture Long-term note payable - related parties Discontinued operations: long-term note payable - related parties Total long-term liabilities Total Liabilities Commitments and contingencies Stockholders' (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, 3,992,000 and no shares issued and outstanding as of March 31, 2011 and 4,000,000 issued and no shares outstanding as of December 31, 2010 Common stock, $0.001 par value, 200,000,000 shares authorized, 91,785,539 and 69,785,539 shares issued and outstanding, respectively as of March 31, 2011 and 91,743,164 and 69,743,164 shares issued and outstanding, respectively as of December 31, 2010 Additional paid-in capital Common stock issuance for prepaid service ) ) Common stock payable Contingent common stock Debt issuance cost ) ) Accumulated (deficit) ) ) Deficit accumulated during development stage ) ) Total stockholders' (deficit) before non controlling interest ) ) Non-controlling interest Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See Accompanying Notes to Consolidated Financial Statements 3 Iron Mining Group, Inc. (A Development Stage Company) (Formerly WorldVest, Inc.) Consolidated Statements of Operations (Unaudited) November 19, 2010 For the three months ended to March 31, March 31, Revenue Total revenue $ $ - $ - Expenses: Investment banking expense - Rent expense Rent expense - related party - Executive management compensation General and administrative expenses Derivative expense - - Depreciation expense Total expenses Operating loss ) ) ) Other income (expense) Interest expense ) - ) Interest expense - related parties ) - ) Interest expense - debt discount ) - ) Interest Income - Foreign exchange Gains/Losses ) - ) Total other income/(expense) ) - ) Loss before provision for income taxes ) ) ) Provision for income taxes - - - Loss from continuing operations ) ) ) Discontinued operations Income (expense) from operations of discontinued Consulting business related income - - Consulting business related expense - ) ) Gain(Loss) on discontinued operations - ) Net loss $ ) $ $ ) Allocation to non-controlling interest - Net loss attributable to common stockholders $ ) $ $ ) Weighted average number of common shares outstanding - basic and fully diluted Loss per share- basic and fully diluted Net (loss) from continuing operations $ ) $ ) $ ) Net (loss) from discontinuing operations $ $ $ Net (loss) from continuing and discontinuing operations $ ) $ ) $ ) See Accompanying Notes to Consolidated Financial Statements 4 Iron Mining Group, Inc (A Development Stage Company) (Formerly WorldVest, Inc.) Consolidated Statement of Stockholders' (Deficit) Common Deficit Stock Accumulated Additional Issued for Common Contingent Debt During Total Common Shares Preferred Shares Paid-In Prepaid Stock Common Issuance Accumulated Development Non-controlling Stockholders' Shares Amount Shares Amount Capital Services Payable Stock Cost (Deficit) Stage Interest (Deficit) Balance, December 31, 2010 $ ) $ $ $ ) $ ) $ ) $ $ ) Issuance of common stock for cash investment on January 21, 2011. 16 Issuance of common stock for cash investment on January 21, 2011. 16 Issuance of common stock for cash investment on January 24, 2011. 3 Conversion of preferred stocks to common stocks on March 21, 2011. 8 ) (8
